BUFFINGTON, Circuit Judge.
In the court below the plaintiff sought to recover for taxes alleged to have been wrongfully collected. On stipulated facts the court entered judgment against the plaintiff. Hence this appeal.
The complicated facts and the statutes bearing thereon are set forth in the opinion of the court below [29 F.(2d) 404], and it suffices to say that the test of alleged errors narrows to this question: Shall this court read into section 281(e) of the 1924 Revenue Act (26 USCA § 1065, note), provisions which it does not contain, and interpret it to read as noted below?
“If the invested capital of a taxpayer.is decreased by the Commissioner, and such decrease is due to 'the fact that the taxpayer failed to take adequate deductions in previous years, with the result that there has been an overpayment of income, war profits, or excess profits taxes in any previous year or years, then the amount of any overpayment for such previous year or years, shall be credited or refunded, without the filing of a claim therefor, notwithstanding the period of limitation provided for in subdivision (b) has expired.”
We think the court below was right in refusing so to do. Its judgment is therefore affirmed.